DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed on 12/17/2021 has been considered.
Drawings
The drawings filed on 12/17/2021 are acceptable.
Specification
The abstract of the disclosure and the specification filed on 12/17/2021 are acceptable.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-8, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Bousche et al. (US 2015/0333162) in view of Duan et al. (US 2010/0155696).

    PNG
    media_image1.png
    286
    417
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    281
    429
    media_image2.png
    Greyscale

Regarding claim 1, Bousche discloses:
A semiconductor device comprising: 
a first gate electrode (500, ¶0035) over a substrate (101); and 
a first nanostructure (120, 140, ¶0029) extending through the first gate electrode (500), the first nanostructure comprising: 
a first material (¶0029).  Bousche does not disclose “a first diffusion interface surrounding the first material, the first diffusion interface having a thickness that is greater than zero and less than or equal to 2 nanometer, wherein the first diffusion interface comprises atoms from the first material”.  In a similar device, however, Duan discloses a first semiconductor device including a first diffusion interface (“uniform silicon oxide coating”, ¶0434, line 9) surrounding what would be the first material of Bousche, the first diffusion interface having a thickness that is greater than zero and less than or equal to 2 nanometer, wherein the first diffusion interface comprises atoms from the first material (¶0434).  Duan discloses that a structure as taught provides improved performance (¶0379, ¶0434).  Therefore, it would have been obvious to one having skill in the art before the effective filing date of the claimed invention to modify the device of Bousche, including providing a first diffusion interface surrounding the first material, the first diffusion interface having a thickness that is greater than zero and less than or equal to 2 nanometer, wherein the first diffusion interface comprises atoms from the first material in order to provide improved performance as taught by Duan.
Regarding claim 15, Bousche discloses:
A semiconductor device comprising: 
a first semiconductor material (120, 140) extending through a gate dielectric (400, ¶0034); and 
a gate electrode (500) surrounding the gate dielectric around the first semiconductor material.
Bousche does not disclose “a second semiconductor material separating the first semiconductor material from the gate dielectric, the second semiconductor material being different from the first semiconductor material and having a thickness of less than 2 nanometers, the second semiconductor material comprising silicon”.
In a similar device, however, Duan discloses a first semiconductor device including a second semiconductor material (“uniform silicon oxide coating”, ¶0434, line 9) surrounding what would be the first semiconductor material of Bousche and separating said first semiconductor material from what would be the gate dielectric of Bousche, the second semiconductor material having a thickness less than 2 nanometer, wherein the first diffusion interface silicon (¶0434).  Duan discloses that a structure as taught provides improved performance (¶0379, ¶0434).  Therefore, it would have been obvious to one having skill in the art before the effective filing date of the claimed invention to modify the device of Bousche, including providing a second semiconductor material separating the first semiconductor material from the gate dielectric, the second semiconductor material being different from the first semiconductor material and having a thickness of less than 2 nanometers, the second semiconductor material comprising silicon in order to provide improved performance as taught by Duan.
Regarding claims 2, 3, 16 and 17, the modification of Duan further discloses:
wherein the thickness is less than or equal to 1 nanometer (¶0434) and 
wherein the thickness is less than or equal to 0.96 nanometers (¶0434).  
Regarding claims 4 and 18, Bousche further discloses:
wherein the first material is silicon (¶0029).  
Regarding claims 5 and 19, Bousche further discloses:
wherein the first diffusion interface (¶0434 of Duan) comprises germanium (¶0029 discloses SiGe is used as first material).
Regarding claim 6 and 7, the prior at art does not disclose the claimed dimensions.  However,  It has been held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777.  In the instant case, such a modification would not result in a change in performance.  Therefore the claimed limitations are considered met.
Regarding claims 8 and 20, Bousche further discloses:
wherein the first nanostructure is part of a gate all- around transistor (¶0034).
Allowable Subject Matter
Claims 9-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 9, the prior art does not disclose “a second plurality of second nanostructures over the semiconductor substrate, wherein the second plurality of second nanostructures comprises: a second core region of the second material; and a second sheath region surrounding the first material, the second sheath region comprising a third material different from the second material” in combination with the remaining claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A HARRISTON whose telephone number is (571)270-3897. The examiner can normally be reached Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A HARRISTON/           Primary Examiner, Art Unit 2899